DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al (US 2017/0146803; hereinafter referred to as Kishigami).
Regarding Claim 1, Kishigami teaches a head-up display (Figure 17; Virtual Image Display Device 100C), comprising:
an image generating device (Figure 17; Image Display Unit 100C); and
an optical module (Figure 17; Optical Path Unit 120C), comprising a first optical component (Figure 17; First Polarizing Mirror 121), a second optical component (Figure 17; First Quarter Waveplate 125a and First Mirror 126a), and a third optical component (Figure 17; Second Quarter Waveplate 125b and Second Mirror 126b),
wherein the first optical component (Figure 17; First Polarizing Mirror 121) is on a light emitting side of the image generating device (see Figure 17; wherein the first polarizing mirror 121 is on a light emitting side of the image display unit 100C),
wherein the image generating device (Figure 17; Image Display Unit 100C) is configured to emit a first projection light to the first optical component (see Figure 17 and Paragraph [0236]; wherein it is disclosed that the polarizing mirror 121 is arranged at a position where the image light from the image display unit 110 is incident),
wherein the first projection light comprises linearly polarized light (see Paragraphs [0237]-[0238]; wherein it is disclosed that the polarizing mirror 121 has properties of transmitting the p-polarized light and reflecting the s-polarized light such that when the light beam incident upon the polarizing mirror 121 is p-polarized light it is transmitted through the polarizing mirror 121 and when the light beam incident upon the polarizing mirror 121 is the s-polarized light, the light beam incident upon the polarizing mirror 121 is reflected by the polarizing mirror 121),
wherein the second optical component (Figure 17; First Quarter Waveplate 125a and First Mirror 126a) is configured to receive the first projection light reflected or transmitted by the first optical component (Figure 17; First Polarizing Mirror 121) to change a polarization direction of the first projection light to obtain a second projection light (see Paragraph [0240]; wherein it is disclosed that the light beam incident upon the polarizing mirror 121 is reflected by the polarizing mirror 121, is transmitted through the first quarter-wave plate 125a, is reflected by the first mirror 126a, thereafter is transmitted through the first quarter-wave plate 125a again, and is incident upon the polarizing mirror 121 again), and to reflect the second projection light back to the first optical component (see Paragraph [0240]; wherein it is disclosed that the light beam incident upon the polarizing mirror 121 is reflected by the polarizing mirror 121, is transmitted through the first quarter-wave plate 125a, is reflected by the first mirror 126a, thereafter is transmitted through the first quarter-wave plate 125a again, and is incident upon the polarizing mirror 121 again); and
wherein the third optical component (Figure 17; Second Quarter Waveplate 125b and Second Mirror 126b) is configured to receive the second projection light reflected or transmitted by the first optical component (Figure 17; First Polarizing Mirror 121) to change a polarization direction of the second projection light to obtain a third projection light (see Paragraph [0241]; wherein it is disclosed that the light beam incident upon the polarizing mirror 121 again is transmitted through the polarizing mirror 121, thereafter is transmitted through the second quarter-wave plate 125b, is reflected by the second mirror 126b, thereafter is transmitted through the second quarter-wave plate 125b again, and is incident upon the polarizing mirror 121 for the third time), and to reflect the third projection light back to the first optical component (see Paragraph [0241]; wherein it is disclosed that the light beam incident upon the polarizing mirror 121 again is transmitted through the polarizing mirror 121, thereafter is transmitted through the second quarter-wave plate 125b, is reflected by the second mirror 126b, thereafter is transmitted through the second quarter-wave plate 125b again, and is incident upon the polarizing mirror 121 for the third time).
Regarding Claim 2, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami further teaches the first optical component (Figure 17; First Polarizing Mirror 121) comprises a polarization beam splitting element (see Paragraph [0237]; wherein it is disclosed that the polarizing mirror 121 has properties of transmitting the p-polarized light and reflecting the s-polarized light), and the polarization beam splitting element (Figure 17; First Polarizing Mirror 121) is configured to selectively transmit or reflect two linearly polarized light beams whose polarization directions are perpendicular to each other (see Paragraph [0237]; wherein it is disclosed that the polarizing mirror 121 has properties of transmitting the p-polarized light and reflecting the s-polarized light).
	Regarding Claim 4, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami further teaches the first projection light comprises S-polarized light (see Paragraph [0243]; wherein it is disclosed that the light incident upon the polarizing mirror 121 is s-polarized light), the second projection light comprises P-polarized light (see Paragraph [0243]; wherein it is disclosed that upon the light beam being reflected by polarizing mirror 121, transmitted though first quarter waveplate 125a, reflected by first mirror 126a and again transmitted through first quarter waveplate 125a it is converted to p-polarized light), and the third projection light comprises S- polarized light (see Paragraph [0243]; wherein upon p-polarized light reaching polarizing mirror 121 it then passes through second quarter waveplate 125b, is reflected by second mirror 126b and again passes through second quarter waveplate 125b to produce s-polarized light), and wherein the first optical component (Figure 17; First Polarizing Mirror 121) is configured to reflect the first projection light to the second optical component (see Figure 17; First Quarter Waveplate 125a and First Mirror 126a; Paragraph [0243]), to transmit the second projection light to the third optical component (see Figure 17; Second Quarter Waveplate 125b and Second Mirror 126b; Paragraph [0243]), and to reflect the third projection light (see Figure 17 and Paragraph [0243]).
Regarding Claim 8, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami further teaches the image generating device (Figure 17; Image Display Unit 100C) comprises a first display element (Figure 17; Light Source Unit 111) and a half-waveplate (see Figure 17; Paragraph [0168]; wherein it is disclosed that a half waveplate may be utilized in place of the polarization switching element 112 between the light source unit 111 and scan unit 113);
wherein the first display element (Figure 17; Light Source Unit 111) is configured to emit linearly polarized light (see Figures 4a and 4b; Paragraph [0046]); and 
wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element (Figure 17; Light Source Unit 111) to obtain the first projection light (see Paragraph [0168]).
Regarding Claim 11, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami further teaches the optical module (Figure 17; Optical Path Unit 120C) further comprises a fourth optical component (Figure 17; Windshield 300), and 
wherein the fourth optical component (Figure 17; Windshield 300) is configured to receive and reflect the third projection light (see Figure 17; wherein the light reflected by second mirror 126b, transmitted through second quarter waveplate 125b and reflected by first polarizing mirror 121 is ultimately reflected by windshield 300 into the eyes of a driver 500).
Regarding Claim 12, Kishigami teaches the limitations of claim 11 as detailed above.
Kishigami further teaches the fourth optical component (Figure 17; Windshield 300) comprises a windshield of a vehicle (see Figure 17).
Regarding Claim 13, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami further teaches a vehicle comprising the head-up display according to claim 1 (see claim 1 rejection above and Paragraph [0269]; wherein it is disclosed that the virtual image display device 100C is intended to be disposed in an automobile).
Regarding Claim 14, Kishigami teaches the limitations of claim 13 as detailed above.
Kishigami further teaches the first optical component (Figure 17; First Polarizing Mirror 121) comprises a polarization beam splitting element (see Paragraph [0237]; wherein it is disclosed that the polarizing mirror 121 has properties of transmitting the p-polarized light and reflecting the s-polarized light), and the polarization beam splitting element (Figure 17; First Polarizing Mirror 121) is configured to selectively transmit or reflect two linearly polarized light beams whose polarization directions are perpendicular to each other (see Paragraph [0237]; wherein it is disclosed that the polarizing mirror 121 has properties of transmitting the p-polarized light and reflecting the s-polarized light).
Regarding Claim 16, Kishigami teaches the limitations of claim 13 as detailed above.
Kishigami further teaches the first projection light comprises S-polarized light (see Paragraph [0243]; wherein it is disclosed that the light incident upon the polarizing mirror 121 is s-polarized light), the second projection light comprises P-polarized light (see Paragraph [0243]; wherein it is disclosed that upon the light beam being reflected by polarizing mirror 121, transmitted though first quarter waveplate 125a, reflected by first mirror 126a and again transmitted through first quarter waveplate 125a it is converted to p-polarized light), and the third projection light comprises S- polarized light (see Paragraph [0243]; wherein upon p-polarized light reaching polarizing mirror 121 it then passes through second quarter waveplate 125b, is reflected by second mirror 126b and again passes through second quarter waveplate 125b to produce s-polarized light), and wherein the first optical component (Figure 17; First Polarizing Mirror 121) is configured to reflect the first projection light to the second optical component (see Figure 17; First Quarter Waveplate 125a and First Mirror 126a; Paragraph [0243]), to transmit the second projection light to the third optical component (see Figure 17; Second Quarter Waveplate 125b and Second Mirror 126b; Paragraph [0243]), and to reflect the third projection light (see Figure 17 and Paragraph [0243]).
Regarding Claim 17, Kishigami teaches the limitations of claim 13 as detailed above.
 Kishigami further teaches the image generating device (Figure 17; Image Display Unit 100C) comprises a first display element (Figure 17; Light Source Unit 111) and a half-waveplate (see Figure 17; Paragraph [0168]; wherein it is disclosed that a half waveplate may be utilized in place of the polarization switching element 112 between the light source unit 111 and scan unit 113);
wherein the first display element (Figure 17; Light Source Unit 111) is configured to emit linearly polarized light (see Figures 4a and 4b; Paragraph [0046]); and 
wherein the half-wave plate is configured to change a polarization direction of the linearly polarized light emitted from the first display element (Figure 17; Light Source Unit 111) to obtain the first projection light (see Paragraph [0168]).
Regarding Claim 19, Kishigami teaches the limitations of claim 13 as detailed above.
Kishigami further teaches the optical module (Figure 17; Optical Path Unit 120C) further comprises a fourth optical component (Figure 17; Windshield 300), and 
wherein the fourth optical component (Figure 17; Windshield 300) is configured to receive and reflect the third projection light (see Figure 17; wherein the light reflected by second mirror 126b, transmitted through second quarter waveplate 125b and reflected by first polarizing mirror 121 is ultimately reflected by windshield 300 into the eyes of a driver 500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al (US 2017/0146803; hereinafter referred to as Kishigami) as applied to claims 1 and 13, in view of Kim et al (US 2017/0045738; hereinafter referred to as Kim).
Regarding Claim 9, Kishigami teaches the limitations of claim 1 as detailed above.
Kishigami does not expressly disclose that the image generating device comprises a second display element and a polarizer,
wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light.
Kim discloses a head-up display (Figure 1; Display Panel 1) comprising an image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) is configured to emit a first projection light to a first optical component (see Paragraph [0031]);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) comprises a second display element (Figure 1; Display Device 11) and a polarizer (Figure 1; Polarized Light Plate 2),
wherein the second display element (Figure 1; Display Device 11) is configured to emit non-linearly polarized light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1), and
wherein the polarizer (Figure 1; Polarized Light Plate 2) is configured to convert the non-linearly polarized light emitted from the second display element (Figure 1; Display Device 11) into linearly polarized light to obtain the first projection light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1 a and thus the non-polarized light emitted from the display panel 1 is polarized in one direction by the polarized light plate 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image generating device of Kishigami such that the image generating device comprises a second display element and a polarizer, wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light, as taught by Kim, because applicant has not stated that any long standing or stated problem in the art is solved by utilizing a second display element and a polarizer, rather than the light source unit 111 and polarization switching unit 112 taught by Kishigami. 
Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize a second display element and a polarizer or a light source unit and polarization switching unit as it appears the invention would perform equally well (functionally equivalent).
Regarding Claim 18, Kishigami teaches the limitations of claim 13 as detailed above.
Kishigami does not expressly disclose that the image generating device comprises a second display element and a polarizer,
wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light.
Kim discloses a head-up display (Figure 1; Display Panel 1) comprising an image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) is configured to emit a first projection light to a first optical component (see Paragraph [0031]);
wherein the image generating device (Figure 1; Polarized Light Plate 2, Display Device 11, Light Source 12) comprises a second display element (Figure 1; Display Device 11) and a polarizer (Figure 1; Polarized Light Plate 2),
wherein the second display element (Figure 1; Display Device 11) is configured to emit non-linearly polarized light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1), and
wherein the polarizer (Figure 1; Polarized Light Plate 2) is configured to convert the non-linearly polarized light emitted from the second display element (Figure 1; Display Device 11) into linearly polarized light to obtain the first projection light (see Paragraph [0031]; wherein it is disclosed that non-polarized light is generally emitted from the display panel 1 a and thus the non-polarized light emitted from the display panel 1 is polarized in one direction by the polarized light plate 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the image generating device of Kishigami such that the image generating device comprises a second display element and a polarizer, wherein the second display element is configured to emit non-linearly polarized light, and wherein the polarizer is configured to convert the non-linearly polarized light emitted from the second display element into linearly polarized light to obtain the first projection light, as taught by Kim, because applicant has not stated that any long standing or stated problem in the art is solved by utilizing a second display element and a polarizer, rather than the light source unit 111 and polarization switching unit 112 taught by Kishigami. 
Therefore, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize a second display element and a polarizer or a light source unit and polarization switching unit as it appears the invention would perform equally well (functionally equivalent).



Allowable Subject Matter
Claims 3, 5-7, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 3, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first projection light comprises P-polarized light, the second projection light comprises S-polarized light, and the third projection light comprises P-polarized light, 
wherein the first optical component is configured to transmit the first projection light to the second optical component, to reflect the second projection light to the third optical component and to transmit the third projection light.
These limitations in combination with the limitation of claim 1 would render the claim non-obvious over the prior art of record if rewritten to include all limitations of claims 1 and 3.
The dependent claims, claims 5-7 and 10, would likewise be non-obvious over the prior art of record if the abovementioned amendment were to be made.
In regards to claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first projection light comprises P-polarized light, the second projection light comprises S-polarized light, and the third projection light comprises P-polarized light, and 
wherein the first optical component is configured to transmit the first projection light to the second optical component, to reflect the second projection light to the third optical component, and to transmit the third projection light.
These limitations in combination with the limitation of claims 1 and 13 would render the claim non-obvious over the prior art of record if rewritten to include all limitations of claims 1 and 13.
In regards to claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the second optical component comprises a first polarization conversion element and a first reflective element,
wherein the third optical component comprises a second polarization conversion element and a second reflective element,
wherein at least one of the first reflective element or the second reflective element comprises a concave mirror, and wherein one of the first reflective element or the second reflective element is a flat mirror.
These limitations in combination with the other limitations of claims 1 and 4 would render the claim non-obvious over the prior art of record if rewritten to include all limitations of claims 1 and 4.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882